Name: 91/22/EEC: Commission Decision of 18 December 1990 amending Directive 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade;  technology and technical regulations;  plant product
 Date Published: 1991-01-18

 Avis juridique important|31991D002291/22/EEC: Commission Decision of 18 December 1990 amending Directive 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material Official Journal L 013 , 18/01/1991 P. 0021 - 0022 Finnish special edition: Chapter 3 Volume 36 P. 0091 Swedish special edition: Chapter 3 Volume 36 P. 0091 COMMISSION DECISION of 18 December 1990 amending Directive 80/862/EEC authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of potato breeding material (91/22/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 90/506/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States, Whereas under the provisions of Directive 77/93/EEC, potato material intended for planting, other than tubers, may in principle not be introduced into any Member State and potato tubers intended for planting may in principle only be introduced into the Member States where they belong to officially accepted varieties or to advance selections; Whereas, however, Article 14 (3) of the abovementioned Directive permits derogations from that rule, where it is established that there is no risk of spreading harmful organisms; Whereas in the Member States there is a need to import potato material, including tubers, for work on varietal selection, or for gene conservation or official scientific research purposes; Whereas the Commission has established that on the basis of the information available at present, there is, under such circumstances, no risk of spreading harmful organism provided that certain special technical conditions are satisfied; Whereas by Decision 80/862/EEC (3), as last amended by Decision 86/119/EEC (4), the Commission has already granted such a derogation to the Member States for a period which expires on 31 December 1990; Whereas there has since then been no information giving cause for the derogation to be restricted to the abovementioned period; whereas there is, however, new information necessitating a modification of the list of harmful organisms to be tested for; whereas the minimum period for post-entry quarantine testing should be specified and account should be taken of the possibility that potato material imported from outside the continent of Europe may contain new isolates of common potato viruses; Whereas the Member States should therefore be authorized to provide for derogations in respect of potato breeding material for a further period under amended special technical conditions; Whereas the authorization will be extended unless new information gives cause for its revision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Decision 80/862/EEC is hereby amended as follows: 1. In Article 1 (2) (d) the first and second sub-indents of the third indent are replaced by the following: '- by visual examination upon arrival and at regular intervals during the full length of at least one vegetative cycle, having regard to the type of material and its stage of development during the testing programme, for symptoms caused by any harmful organisms; - by testing, in accordance with appropriate methods to be submitted to the committee referred to in Article 16 of Directive 77/93/EEC: (i) in the case of all potato material, at least for: (a) Andean potato latent virus, (b) Aracacha virus B, oca strain, (c) potato black ringspot virus, (d) potato spindle tuber viroid, (e) potato virus T, (f) Andean potato mottle virus, (g) common potato viruses A, M, S, V, X and Y (including Yo, Yn and Yc) and potato leaf roll virus, (h) Corynebacterium sepedonicum (now known as Clavibacter michiganensis ssp sepedonicus), (ii) in the case of true seed of potato, at least for the viruses and viroid listed above at (a) to (e).' 2. In the first sentence of Article 2, '1990' is replaced by '1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 282, 13. 10. 1990, p. 67. (3) OJ No L 248, 19. 9. 1980, p. 25. (4) OJ No L 99, 15. 4. 1986, p. 30.